EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Eugene Kwon on November 17, 2021.
The application has been amended as follows: 
In the Claims:
In Claim 2, line 2, the phrase “physical property detector assembly” is changed to --physical property value detector assembly--.
In Claim 5, line 22, the phrase “to detects” is changed to --to detect--.
In Claim 9, line 2, the phrase “assembly is provided:” is changed to --assembly includes:--.
In Claim 12, line 21, the phrase “to detects” is changed to --to detect--.

Allowable Subject Matter
Claims 1, 2, 5-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the first processor to perform first physical property value detection when a sheet material leading end detector has detected a leading end of a sheet material (Claims 5 and 12). The prior art also does not show roller pairs that have an adjustable interval and the first processor to detect the property value in a state where the interval between rollers of the one roller pair is increased and the sheet is held by the other pair (Claims 1, 2 and 6-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takato et al. (US Pub No. 2020/0198910 A1) discloses a passive conveyance
guide 116 pressing a sheet against a first imaging device 115a.
Kawasaki et al. (US Patent No. 7,634,943 B2) discloses acquiring sheet
information by a rotatably disposed load applying member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 17, 2021